DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is responsive to the preliminary amendment filed on 07/02/2019.  As directed by the amendment: no amendment was made to the claims.  Thus, claims 1 – 4 are presently pending in this application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 16 of U.S. Patent No. 8,226,614. 
Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the elements of claims 1 – 4 of the application are to be found in claims 1 – 16 of the patent.  Specifically, independent claims 1, 10, 13, 15, and 16 of the patent include all limitations found in claim 1 of the application such as a body, a cannula having a smallest internal width, a needle guide, a septum with an accessible portion (or exposed portion), and the accessible portion having a greatest width that is at least twice as great as the smallest internal width of the cannula.  The difference between claims 1 – 4 of the application and claims 1 – 16 of the patent lies in the fact that the patent claim includes more elements and is thus more specific.  Thus the invention of claims 1 – 16 of the patent is in effect a “species” of the “generic” invention of claims 1 – 4.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 1 – 4 of the application are anticipated by claims 1 – 16 of the patent, they are not patentably distinct from claims 1 – 16.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 – 3 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Patton (U.S. 2004/0006316).
Regarding claim 1, Patton teaches a fluid delivery device (Figure 7) comprising: 
a body (512) having two fluid delivery passageways (two delivery channel 526 as shown in Figure 7); 
a cannula (514) having a portion that is coaxial with a portion of one of the two fluid delivery passageways (as shown in Figure 7), the cannula also having a cannula passageway having a smallest internal width; Examiner notes that since the outlet port of the medical delivery channel extends into the cannula, the smallest width of the cannula passageway is the same as the smallest width of the outlet port as shown in Figure 7;
a needle guide (530) having a portion positioned within one of the fluid delivery passageways (Figure 7); 
and a septum (516) having a portion positioned within the needle guide, the septum also having an accessible portion that is accessible to an injection needle during normal use of the fluid delivery device (as shown in Figure 7), the accessible portion having a greatest width that is at least twice as great as the smallest internal width of the cannula, specifically The tapered portion 530 of each medication delivery channel 526 is tapered in a manner such that the respective one of the single inlet ports 520 has a minor diametrical dimension at least about two times greater than a minor diametrical dimension of the same medication delivery channel 526 (paragraph [0048]);  Examiner notes that the septum 516 would have the same width as the greatest width of the delivery channel 526 since the septum is seated at the largest area of the medical delivery channel 526 as shown in Figure 7. 
Regarding claim 2, Patton teaches that one of the fluid delivery passageways (526) is fed by an inlet port (inlet port 520) adapted for engagement with an infusion pump connector fitting.  Examiner notes that needle 32 can be understood as an infusion pump connector fitting for an infusion pump (syringe 34) and that needle 32 can be engaged with inlet port 520 through self sealing member 16/516 as shown in Figures 1 and 7.
Regarding claim 3, Patton teaches that fluid exiting the fluid delivery device into a living being must exit from the cannula, specifically each one of the cannulas 514 is adapted for receiving medication from the respective one of the single outlet ports for transmitting the medication through a channel 528 of the corresponding one of the cannulas 514 (paragraph [0043]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patton (U.S. 2004/0006316) in view of Peterson (U.S. 5,098,405).
Regarding claim 4, Patton teaches claim 1 as seen above.
Patton further teaches that the two fluid delivery passageways comprise first and second fluid delivery passageways (526) as shown in Figure 7.
However, Patton does not teach a passageway closing structure oriented in a first position that at least partially prevents fluid from flowing through the first fluid delivery passageway while allowing fluid to flow unobstructed through the second fluid delivery passageway; the passageway closing structure being movable to a second position that at least partially prevents fluid from flowing through the second fluid delivery passageway while allowing fluid to flow unobstructed through the first fluid delivery passageway.
Peterson teaches a fluid delivery device similar to Patton and the current application, further including a passageway closing structure (10) oriented in a first position (as shown in Figure 3) that at least partially prevents fluid from flowing through the first fluid delivery passageway while allowing fluid to flow unobstructed through the second fluid delivery passageway (in this position, only flow path through port 12 is allowed as shown in Figure 3); the passageway closing structure being movable to a second position (Figure 4) that at least partially prevents fluid from flowing through the second fluid delivery passageway while allowing fluid to flow unobstructed through the first fluid delivery passageway (in this position, only flow path through port 14 is allowed).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Peterson with the device of Patton in order to allow infusion from either of the port and also provide automatic shut off when the infusion pressure becomes lower than the ambient pressure in the patient’s body from either port (abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anh Bui/Examiner, Art Unit 3783                                                                                                                                                                                                        

ANH T. BUI
Examiner
Art Unit 3783



/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783